GRANT, Senior District Judge
(dissenting in part).
I respectfully dissent in part.
I dissent from the court’s opinion, concluding, as I do, that this court should have reversed the jury’s finding that the accused Hickory Springs device was infringing the Fredman patent. In contrast to a statement in the court’s opinion, this may well be one of those “rare cases in which the appellate court may consider infringement directly”, because the court’s construction of the patent is the main determinant factor on the issue of infringement. Sterner Lighting, Inc. v. Allied Electrical Supply, Inc., 431 F.2d 539, 543 (5th Cir. 1970). However, the standard to be applied in reviewing the case before us is not crucial inasmuch as the finding of the jury, in my considered judgment, was “clearly erroneous”.
This court previously reviewed Fred-man’s patent for a “slatless bed” frame and found the 4th claim of the patent (which claim was later re-issued but left essentially unchanged) to be valid. Fredman v. Harris-Hub Company, 442 F.2d 210 (7th Cir. 1971). The device described in the patent is a bed rail assembly which can be attached to a headboard and a footboard to hold a box springs and mattress. Originally, slat-type bed assemblies contained wooden side rails which were inserted into the headboard and footboard, with the wooden slats placed on the rails to support the springs and mattress. Slatless beds were much desired in order to eliminate the cumbersome wooden slats which would often fall down when the bed was moved or jostled. Due to the fact that headboards and footboards were often designed so as to place the rails a greater distance apart than the width of the box springs, the rails had to be made to conform to the width of the springs. The Fredman patent contained a unique rail assembly which envisioned as one piece a wide rail and a deflected end plate which would fit into the headboard and footboard. The court upheld the validity of that patent (under patent claim 4) because it disclosed a device which securely held the springs throughout the length of the bed by clamping them alongside essentially parallel rails and supporting them with a wide horizontal lip on the bottom of the rails. The court found that that patent did not cover the accused Harris-Hub device which had conventional narrow rails being pulled at the center by a tension member (a strap) to hug the springs at that point. Not only did such a device lack the required parallelism, but it supported the springs by clamping them at the center rather than resting them on a wide horizontal lip at the bottom of the rail. Of course, the patented assembly prevented the wide headboards and footboards from pulling the rails away from the springs, but the court denied the claim (patent claim 3) that this was an “anti-spread” device and that it would cover conventional rail systems which had the rails pulled in (bowing) at the center to avoid spreading. What Fredman had patented was a unique method of securely supporting the springs throughout the length of the bed.
In my judgment, the accused device is not infringing the patent as described in Harris-Hub. The accused device merely involves the attachment of a deflected end plate to a conventional rail with a couple of bolts. Certainly, claim 4 of the patent as construed by the court cannot prohibit all use of the cut off end plate. The court noted the pains to which the inventor had gone to create the sophisticated rail design for his assembly and found that his rail design was a crucial feature of the patented invention. Harris-Hub, supra, 442 F.2d at 215. Without utilizing the strengthening effect of the merger of the end plate and rail, the desired parallelism of the patented device simply will not exist. And without utilizing the widened horizontal lip on the rails, the springs will be held by clamping the springs at the center of the bed and by the tension member which joins the bowing rails. The secure uniform fit which this court found so beneficial in Harris-Hub will not be achieved. These observations were borne out in the demonstration of the accused device *64which took place at oral argument on appeal. I find it inconsistent with the court’s previous interpretation of the patent to say that the accused device infringes. It is for that reason that I am of the opinion that the infringement question can and should be reviewed under the standard suggested in Sterner Lighting, supra. Moreover, even if this court treats the issue as we would any other review of fact finding, a review of all of the evidence and comparison of the patent and the design of the accused device make it convincing to me that the finding of the jury was clearly erroneous. Accordingly, I would hold that the finding of infringement in this action should be reversed.